Citation Nr: 0415281	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
bilateral pes planus with hallux valgus, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
bilateral pterygium with history of macular hole, right eye.

3.  Entitlement to an increased rating for residuals, upper 
back and neck strain with narrowing C5 disc space, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had six years of active duty service ending in 
February 1985.

This matter originates from a December 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The veteran timely appealed the rating 
decision to the Board of Veterans' Appeals (Board).  In 
February 2003, the Board undertook additional development of 
the issue of an increased rating for residuals of upper back 
and neck strain with narrowing C5 disc space pursuant to 
38 C.F.R. § 19.9 (2002) (a regulation which has since been 
held to be invalid).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

In March 2003, the Board denied increased ratings for the 
veteran's service-connected postoperative bilateral pes 
planus with hallux valgus and bilateral pterygium with 
history of macular hole, right eye.  The veteran filed a 
timely appeal of the Board's March 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated in November 2003, the Court vacated the 
Board's March 2003 decision and remanded the case to the 
Board for further adjudication in light of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-576, 114 
Stat. 2096 (2000).  

In view of the above, the present appeal includes the issues 
that were the subject of the Board's now vacated March 2003 
decision, i.e., increased rating claims for service-connected 
postoperative bilateral pes planus with hallux valgus and 
bilateral pterygium with history of macular hole, right eye, 
as well as the currently pending issue of an increased rating 
for residuals, upper back and neck strain with narrowing C5 
disc space.

In written argument presented to the Board in May 2004, the 
veteran's representative raised a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  As this issue has not 
yet been developed for appellate review, it is referred to 
the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The basis of the joint motion and the Court's November 2003 
Order is that although the Board's March 2003 decision 
addressed VCAA, the duty to notify under 38 C.F.R. 
§ 3.159(b)(1) (2003) was not properly met.  That is, the 
joint motion found that the requirement that VA notify the 
appellant as to which portion of any evidence is to be 
provided by VA and which by the claimant was not adequately 
discussed.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  While the Board regrets further delay, the Court 
Order effectively mandates additional action by VA to ensure 
that the veteran receives proper VCAA notice under 38 C.F.R. 
§ 3.159(b)(1) (2003).  In the past, the Board had been 
attempting to remedy defects in VCAA notice by sending a VCAA 
letter to the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision has 
been invalidated by the United States Court of Appeals for 
the Federal Circuit.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Therefore, it appears that remedial action regarding VCAA 
notice must be undertaken by the RO.

In regard to the issue of an evaluation in excess of 10 
percent for residuals, upper back and neck strain with 
narrowing C5 disc space, a remand is likewise required in 
fulfillment of due process requirements.  This is because the 
RO last reviewed the issue on appeal in June 2002, at which 
time a Supplemental Statement of the Case (SSOC) was issued.  
As noted above, in February 2003, the Board determined that 
further evidentiary development was warranted, and undertook 
such development pursuant to 38 C.F.R. § 19.9.  Pursuant to 
that development, additional evidence has been added to the 
claims file by way of a June 2003 VA examination report.

As noted above, the provision of 38 C.F.R. § 19.9 essentially 
conferring upon the Board jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, has been held to be invalid.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In view of this, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1995)), this appeal must be returned to the RO for 
consideration of the claim in light of all additional 
evidence added to the record since the June 2002 SSOC.  

Additional evidence has also been submitted to the Board by 
the veteran's representative in May 2004.  This evidence 
includes written argument from the veteran's representative, 
as well as a private medical record from Craig N. Bash, M.D., 
dated in May 2004, regarding the veteran's upper back and 
cervical disability.  Although it appears that the veteran 
has waived preliminary RO review of the new evidence, the new 
evidence should be reviewed by the RO in view of the need to 
return the case to the RO for the other actions outlined 
herein. 

In further regard to the veteran's service-connected upper 
back and cervical disability, the Board notes that during the 
pendency of the veteran's appeal, the diagnostic criteria for 
evaluating spine disabilities were revised, effective 
September 23, 2002 (see 67 Fed. Reg. 54,345-49 (August 22, 
2002)) and again, effective September 26, 2003 (see 68 Fed. 
Reg. 51,454 (August 27, 2003)).  The RO has not yet 
considered the veteran's claim for an increased rating for 
service-connected residuals of upper back and neck strain 
with narrowing C5 disc space in the context of both of these 
regulatory changes.  

Aside from due process requirements, additional development 
of the medical evidence is also required as a result of the 
changes in the above-noted rating criteria.  Specifically, an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  This is 
especially pertinent in view of the veteran's 
representative's May 2004 request that the veteran be 
afforded a new examination.  The veteran's representative 
also requested that the RO obtain all VA medical records 
pertinent to the veteran's appeal.  Accordingly, the RO 
should make a request for all outstanding pertinent VA 
medical records.  See 38 U.S.C.A. § 5103A(c).  

Accordingly, this matter is hereby REMANDED to RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  The VCAA notice letter 
should advise the veteran of the evidence 
necessary to substantiate his increased 
rating claims for his service-connected 
postoperative bilateral pes planus, 
bilateral pterygium and residuals of 
upper back and neck strain with narrowing 
C5 disc space, as well as what evidence 
he is to provide and what evidence VA 
will attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

2.  The RO should request all outstanding 
VA medical records that are pertinent to 
this appeal.

3.  The veteran should then be scheduled 
for orthopedic and neurology VA 
examinations to ascertain the current 
severity of his service-connected upper 
back and cervical disability.  The claims 
file must be made available to the 
examiner(s) for review in connection with 
the examinations.  All examination 
findings should be clearly reported to 
allow for evaluation under applicable VA 
rating criteria.  The examinations should 
include range of motion testing with 
special consideration as to whether or 
not there is additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  If possible, any such 
additional functional loss should be 
expressed in degrees of additional 
limitation of motion.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should review the expanded record (to 
include all evidence received since the 
most recent supplemental statement of the 
case) and readjudicate the claims for 
increased ratings for service-connected 
postoperative bilateral pes planus, for 
bilateral pterygium and for residuals of 
upper back and neck strain with narrowing 
C5 disc space.  In connection with the 
upper back and next strain issue, the RO 
should specifically consider the former 
and all revised criteria for rating 
diseases and injuries of the spine).  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-
5295 (pre September 26, 2003); Diagnostic 
Codes 5235-5243 (post September 26, 
2003).  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be given an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




